DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
	Applicant’s election of Group A, Species I in the reply filed on 8/2/2022 is acknowledged. Accordingly, claims 1-5, 7, and 10-12 remain pending.	


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 3 recites the limitation “the plurality of US signals are transmitted from the active surface of the probe device as a series of sound wave signals.” However, claim 1, upon which claim 3 depends by virtue of dependency upon claim 2, recites the limitation “transmit a plurality of (ultrasound) US … from the probe device toward cervical tissue of a cervix upon insertion of the probe device”. It appears that claim 1 inherently possesses all of the limitations of claim 3, because the ultrasound waves that are transmitted to the tissue are inherently sound waves. The use of the claim limitation “sound wave signals” does not further limit the depending claim because ultrasound is inherently acoustic and hence comprises “sound waves”. Upon review of the specification, “sound waves” appear to be used interchangeably with “US waves” [0041] and do not further distinguish the signal being transmitted and received. Hence, claim 3 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 1.
Similarly, claim 4 recites the limitation “the plurality of PA signals are transmitted from the optical fiber assembly as a series of laser pulse signals from the laser.” However, claim 1, upon which claim 4 depends by virtue of dependency upon claims 2 and 3, recites the limitation “wherein the transmitted PA signals comprise laser pulses configured to be tunable based on a change in wavelength”. It appears that claim 1 inherently possesses all of the limitations of claim 4, because a laser must inherently be used to generate laser pulses that are transmitted to the tissue. Hence, claim 4 is rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US9060709 B2, 2015-06-23; note that citations reference the related application US2014/0276047 A1, 2014-09-18) (hereinafter “Hall”) in view of Oraevsky et al (US9498133 B2, 2016-11-22; note that citations reference the related application US2015/0150452 A1, 2015-06-04) (hereinafter “Oraevsky”).

	Regarding claim 1, Hall teaches a system for risk of preterm labor assessment during delivery (“An apparatus for assessing tissue structure of a cervix using ultrasound” [clm 11]; “the technique provides sufficient sensitivity to detect small differences in tissue organization that may provide advanced indication of preterm birth risk” [0010]) comprising: 
	one or more processors (“a digital signal processor 60 receiving ultrasonic data and generating ultrasonic output signals, in turn communicating with a standard computer processor 50” [0058], fig. 5 and assoc par); 
	one or more memory modules communicatively coupled to the one or more processors (“a standard computer processor 50 executing a program 52 contained in memory 51 to implement the present invention” [0058], fig. 5 and assoc par); 
	an ultrasound machine comprising a display and communicatively coupled to the one or more memory modules (“an ultrasound machine 48 of the type generally known in the art … the ultrasound machine 48 may also communicate with the display terminal 56 for the outputting of data” [0058], fig. 5 and assoc par); 
	a probe device communicatively coupled to the ultrasound machine (“the ultrasound probe 10 may communicate via a flexible cable 46 with an ultrasound machine 48” [0058], fig. 5 and assoc par; [see fig. 5 reproduced below]); and 
	machine readable instructions stored in the one or more memory modules that cause the system to perform at least the following when executed by the one or more processors (“program 52 contained in memory 51 to implement the present invention” [0058]-[0060]): 

    PNG
    media_image1.png
    345
    730
    media_image1.png
    Greyscale

Ultrasound probe 10 communicates to the ultrasound machine 48 comprising processors 60, 50 and memory 51 containing instructions 52 and in further communication with a display 56 (Hall fig. 5)
		transmit a plurality of (ultrasound) US and viscoelastic (VE) signals from the probe device toward cervical tissue of a cervix upon insertion of the probe device into a vaginal birth canal of a maternal pelvis including a fetus (“the electronic computer further executes the program to measure elasticity of the tissue of the cervix” [clm 19]; “Generally phased ultrasonic signals will be created by a digital signal processor 60 under instructions from the processor 50 and transmitted along cable 46 to the transducer arrays of the ultrasound probe 10” [0059], fig. 1 and assoc par; the probe is inserted into the birth canal toward the cervix [see fig. 1 and assoc par]), 
wherein the cervical tissue is a medium for the VE signals (“the ultrasound probe 10 may be used to measure not only the backscatter as described above, but also the elasticity of the tissue 18” [0070], fig. 1 and assoc par; elasticity of the cervix is measured by transmitting VE signals through the cervical tissue [0067]-[0072]); 
		receive, into the probe device, a plurality of reflected US and VE signals via the probe device (“The backscatter signals will be received by ultrasound probe 10” [0059], figs. 2-3, 9 and assoc par; backscatter signals (i.e. plurality of reflected US and VE signals) are received by the probe); 
		transmit, via the probe device, the received plurality of reflected US and VE signals to the ultrasound machine (“The backscatter signals will be received by ultrasound probe 10 and transmitted through cable 46 to the digital signal processor 60 for analysis by the program 52” [0059]; the probe collects backscattered signals and sends them to the processors comprises within the ultrasound machine [see fig. 5 and assoc par]);  
		generate one or more images and one or more biomarker parameters of the cervical tissue at least partially based on the US and VE signals in real-time (“elasticity data and backscatter data may also be displayed as an image 97 in the manner of a conventional B-mode image or superimposed on a B-mode image to characterize different portions of the cervical tissue in the image” [0072]; elasticity data (i.e. biomarker parameter) generated with B-mode image data using received real-time signals [see fig. 6 and assoc par]); 
		generate a risk parameter of preterm delivery of the fetus based on the one or more biomarker parameters of the cervical tissue (“The model then provides a statistically founded output related to fundamental information desired by the physician, for example risk of preterm delivery” [0067], figs. 10-11 and assoc par; model output is a risk of preterm delivery based on input information including the measured elasticity parameters [0065]-[0071]); and 
		display the one or more images and the risk parameter on the display of the ultrasound machine (“elasticity data and backscatter data may also be displayed as an image 97 in the manner of a conventional B-mode image or superimposed on a B-mode image to characterize different portions of the cervical tissue in the image” [0072], fig. 6 and assoc par),
	but Hall fails to explicitly teach the use of photoacoustic signals.
	However, in the same field of endeavor, Oraevsky teaches a dual modality laser optoacoustic-ultrasound imaging system (LOUIS) on a single platform that can provide medically relevant information about the developing placenta and associated tissues [clm 1] [0003],
	further teaching transmitting a plurality of (ultrasound) US and (photoacoustic) PA signals using a probe device (“The multichannel probe may be a hand-held probe, for example, a transabdominal probe or a transvaginal probe configured to deliver optical pulses and ultrasound pulses to deep tissue” [0037], figs. 2-3 and assoc par),
	wherein the transmitted PA signals comprise laser pulses configured to be tunable based on a change in wavelength (“The pulsed laser is operable at multiple wavelengths, for example, but not limited to, within a near infrared spectral range of about 750 nm to about 840 nm … the pulsed laser can be rapidly switched to different wavelengths” [0035]),
	receive, into the probe device, a plurality of reflected US and PA (“the multichannel electronic system is operable to detect, amplify, digitize, process, and store optoacoustic and ultrasonic signals produced by the optical and ultrasonic pulses generated within the blood or tissue or both” [0029], fig. 2 and assoc par; the probe receives the reflected (i.e. ultrasound) or generated (i.e. PA) signals produced from the transmission of ultrasound and photoacoustic signals into the target tissue [0025]-[0029] [0037]-[0039]),
	transmit, via the probe device, the received plurality of reflected US and PA to the ultrasound machine (“The multichannel electronic system is configured or operable to detect, amplify, digitize, process, and store optoacoustic and ultrasonic signals produced by the optical and ultrasonic pulses generated within the tissue or anatomic structures thereof or both” [0038], fig. 2 and assoc par; “A computer is in electronic communication with the multichannel electronic system and, as is standard in the art, comprises at least one memory, processor, display, and network connection” [0039]; the received signals are sent to the computer (i.e. ultrasound machine) in communication with the probe [0037]-[0040]),
	generate one or more images and one or more biomarker parameters of the tissue at least partially based on the US and PA in real-time (“processor-executable instructions are executable to obtain an ultrasound tomography image of the placenta or associated tissue in an area suspected for anatomical or functional abnormalities; to obtain optoacoustic images using at least two wavelengths without a change of the optoacoustic-ultrasonic probe position; to coregister the optoacoustic images with the ultrasound image” [0030]; “quantitative functional parameters may be evaluated in real time” [0031]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the device taught by Hall with the photoacoustic modality taught by Oraevsky. It is known that abnormal cervical behavior contributes to both post-term and preterm pregnancy (Hall [0004]). The ability to accurately assess and study cervical remodeling (in an effort to understand normal versus abnormal changes) could provide improved prediction of preterm delivery, guide development of innovative therapeutic strategies, and permit monitoring of those pregnancies, as well as predict which patients will have successful inductions of labor (Hall [0006]). There is a need for dual modality laser optoacoustic-ultrasound imaging systems for high contrast and high-resolution visualization and coregistered functional and anatomical mapping of the relevant tissues (Oraevsky [0008]).

	Regarding claim 2, Hall in view of Oraevsky teach the system of claim 1, 
	wherein Hall further teaches an active surface communicatively coupled to a transducer (“The axial transducer array 20 has a plurality of independently operating transducer elements 22” [0054], fig. 2 and assoc par; “a circumferential transducer array 34 may optionally be provided crossing the axial transducer array 20 at right angles and arranged around the circumference of the cylindrical body 12 to allow for beam steering of ultrasonic beam 38 within a range of angles 36 in a plane normal to the axis 17 and symmetric about the center axis 28” [0055], fig. 3 and assoc par; the surface of the probe interpreted as an “active surface” [see figs. 2, 3 reproduced below]),

    PNG
    media_image2.png
    530
    1122
    media_image2.png
    Greyscale

(Hall figs. 2 and 3, annotated)
	but Hall fails to explicitly teach an optical fiber assembly coupled to a laser.
	However, in the same field of endeavor, Oraevsky teaches the probe device comprises an optical fiber assembly communicatively coupled to a laser (“fiberoptic bundles 3” [0015], fig. 3 and assoc par; “means for delivering near infrared light may comprises a pulsed laser operable at multiple wavelengths” [0026], figs. 2-3 and assoc par; the laser is connected to fiberoptic bundles (i.e. optical fibers) [0026] [see fig. 3 reproduced below]) and 
an active surface communicatively coupled to a transducer (“means for generating and delivering ultrasonic pulses … may comprise electrical pulses applied to piezoelectric transducers” [0027]; the surface of the probe through which transducers transmit ultrasound is interpreted as the active surface [see fig. 3 reproduced below]).

    PNG
    media_image3.png
    761
    694
    media_image3.png
    Greyscale

(Oraevsky fig. 3, annotated)
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the optical fiber assembly taught by Oraevsky. The ability to accurately assess and study cervical remodeling (in an effort to understand normal versus abnormal changes) could provide improved prediction of preterm delivery, guide development of innovative therapeutic strategies, and permit monitoring of those pregnancies, as well as predict which patients will have successful inductions of labor (Hall [0006]). There is a need for dual modality laser optoacoustic-ultrasound imaging systems for high contrast and high-resolution visualization and coregistered functional and anatomical mapping of the relevant tissues (Oraevsky [0008]).

	Regarding claim 3, Hall in view of Oraevsky teach the system of claim 2, 
	wherein Hall further teaches the plurality of US signals are transmitted from the active surface of the probe device as a series of sound wave signals (“Generally phased ultrasonic signals will be created by a digital signal processor 60 under instructions from the processor 50 and transmitted along cable 46 to the transducer arrays of the ultrasound probe 10 to create ultrasonic beams at desired angles and to measure backscatter therefrom” [0059], figs. 2-3 and assoc par; the phased ultrasonic signals are a series of sound wave signals [see 35 U.S.C. §112(d) rejection]).

	Regarding claim 4, Hall in view of Oraevsky teach the system of claim 3, 
	but Hall fails to explicitly teach the plurality of PA signals.
	However, in the same field of endeavor, Oraevsky teaches the plurality of PA signals are transmitted from the optical fiber assembly as a series of laser pulse signals from the laser (“delivering near infrared light may comprises a pulsed laser operable at multiple wavelengths within a near-infrared spectral window, where the laser is rapidly switchable between different wavelengths in the spectral window” [0026]; [see 35 U.S.C. §112(d) rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by the combination of references above with the laser taught by Oraevsky. There is a need for dual modality laser optoacoustic-ultrasound imaging systems for high contrast and high-resolution visualization and coregistered functional and anatomical mapping of the relevant tissues (Oraevsky [0008]).

	Regarding claim 10, Hall in view of Oraevsky teach the system of claim 1, 
	wherein Hall further teaches the plurality of US signals are transmitted from the probe device toward the cervical tissue to generate a view of each of a sagittal plane and a transverse plane orthogonal to the sagittal plane (“latter excess backscattered power loss value from each of the axial transducer array 20 and circumferential transducer array 34 may be weighted and combined or displayed individually to the user through the graphic terminal 56 or may be further processed” [0064]; Sagittal (axial) and transverse (circumferential) transducer arrays transmit and acquire ultrasound signals [see figs. 2,3 reproduced below]) and 

    PNG
    media_image4.png
    530
    1122
    media_image4.png
    Greyscale

Sagittal (axial) and transverse (circumferential) transducer arrays indicated (Hall figs. 2-3, annotated)
to generate a collagen degradation parameter as one of the one or more biomarker parameters based on a comparison of the sagittal plane and the transverse plane (“the angle related excess-backscattered power loss, or related parameter, as quantified (in one or more dimensions) may be applied to an empirically-derived model that may include additional input parameters entered by the user, for example conception date, cervical length, age of the patient and other data. The model then provides a statistically founded output related to fundamental information desired by the physician, for example risk of preterm delivery, or state of the cervix” [0067]; “multidimensional measurements may be made for “well-organized” tissue 18 as shown in FIG. 16 a, in which collagen fibers 44 extend generally parallel to the axis 17 and for “unorganized” tissue 18′ shown in FIG. 16 b for which collagen fibers 44 vary in alignment with axis 17” [0076], figs. 16a-16b and assoc par; unorganized collagen fibers are interpreted as a measure of collagen degradation parameter, detected via multilayer analysis (i.e. comparison of planes) [0075]-[0080]),
	but Hall fails to explicitly teach the PA signals.
	However, in the same field of endeavor, Oraevsky teaches the use of PA signals [see claim 1 rejection]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the device taught by Hall with the photoacoustic modality taught by Oraevsky. It is known that abnormal cervical behavior contributes to both post-term and preterm pregnancy (Hall [0004]). There is a need for dual modality laser optoacoustic-ultrasound imaging systems for high contrast and high-resolution visualization and coregistered functional and anatomical mapping of the relevant tissues (Oraevsky [0008]).

	Regarding claim 11, Hall in view of Oraevsky teach the system of claim 10, 
	wherein Hall further teaches the comparison of the sagittal plane and the transverse plane is indicative that collagen degradation measured over a period of time comprises a risk collagen degradation metric above a predetermined threshold representative of a cervical ripening to turn an anisotropic muscular cervix into a less muscular isotropic cervix, and the risk parameter is indicative of a risk of preterm delivery based on the risk collagen degradation metric (“backscatter power loss is increased when the beam encounters anisotropic tissue such as exists in the unripened cervix in comparison to when the beam encounters isotropic tissue in the ripened cervix” [0068]; “this output point 92 may be mapped to a simple scale 94 depicting risk of preterm delivery relative to broad categories, for example high-risk, medium risk, and low risk, and/or a numeric output 96 may be provided providing the same information, for example, as a percentage.” [0071], figs. 11-14 and assoc par; the zones indicated by figures 11 and 14 are predetermined thresholds of preterm birth risk based on collagen degradation in the cervix [0071]-[0073]).

	Regarding claim 12, Hall in view of Oraevsky teach the system of claim 1,
	wherein Hall further teaches the VE signals generate the one or more biomarker parameters of the cervical tissue comprising at least elasticity and viscosity of the cervical tissue that is the medium for the VE signals (“The elasticity data augments the backscatter data to better distinguish among microstructure with similar backscattering but different elasticities” [0068], figs. 9-14 and assoc par; the elasticity data derived from the cervix is a measure of the viscoelasticity (i.e. elasticity and viscosity) of the tissue based on collagen fiber orientation, cross-linking, etc. [0068]-[0072]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Oraevsky as applied to claim 1 above, and further in view of White et al (US2013/0210058 A1, 2013-08-15) (hereinafter “White”).

	Regarding claim 5, Hall in view of Oraevsky teach the system of claim 1, wherein Hall further teaches the one or more biomarker parameters of the cervical tissue [see claim 1 rejection],
	but the combination of references above fails to explicitly teach a collagen to water ratio.
	However, in the same field of endeavor, White teaches an apparatus for determining the hydration state of human tissue by near-infrared spectroscopy [clm 1],
	further teaching a collagen to water ratio, a water content parameter, an oxygen saturation parameter, or a hemoglobin content parameter (“the concentration of water in tissues is determined, the concentration of collagen in tissue is determined, and the water and collagen concentrations are combined (for example, a water to collagen ratio) to determine a result indicative of the hydration state” [0089], [0250]-[0272]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the embodiments of the device taught by the combination of references above by applying the collagen to water ratio taught by White to cervical tissue. It is known that abnormal cervical behavior contributes to both post-term and preterm pregnancy (Hall [0004]). There is a need for dual modality laser optoacoustic-ultrasound imaging systems for high contrast and high-resolution visualization and coregistered functional and anatomical mapping of the relevant tissues (Oraevsky [0008]).


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hall et al (US2010/0222679 A1, 2010-09-02) disclose an apparatus for assessing the risk of preterm delivery and the success of induction of labor at term uses a steered ultrasound beam to assess microstructure of the cervix revealed by backscatter power attenuation at a range of angles to determine risk of preterm delivery and/or success of labor induction. The backscatter power loss can be combined with elasticity measurements to provide a more precise indication of tissue structure.

Ramella-Roman (US2018/0271430 A1, 2018-09-27) discloses methods, apparatuses, and systems for measuring collagen organization in the cervix, assessing the health of a woman's cervix (including a pregnant woman's cervix), characterizing the composition and structure of cervical tissue, and measuring preterm labor risk. Polarization sensitive techniques and properties of cervical tissue, including birefringence are used. The method includes acquiring in vivo images of cervical tissue, applying Mueller matrix (MM) polarimetry, conducting analysis and determining various parameters that characterize the cervical tissue. Graphs and maps of the cervical tissue can be generated for use as care provider tools.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F MCDONALD/Examiner, Art Unit 3793        

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793